Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 introduces the element “a third plenum” without first having introduced a second plenum, rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14, 18-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa (US Pub App 2016/0379855).

Regarding claim 1, Fukasawa discloses an equipment front end module, comprising: 
a front wall, a rear wall, and two side walls, the front wall including a plurality of load ports (20), and the rear wall (12) configured to couple to a load lock apparatus (142); 
an equipment front end module chamber formed between the front wall, the rear wall, and the two side walls (12); 
an upper plenum (above 12u, Fig.3) at a top of the equipment front end module and including an opening into the equipment front end module chamber (through 12u, Fig.3); and 
a plurality of return ducts (12g, 46) providing a return gas flow path enabling recirculation of gas from the equipment front end module chamber to the upper plenum (Fig.3), wherein at least some of the plurality of return ducts are located between the load ports (Figs.1, 3).

Regarding claim 2, Fukasawa further discloses the plurality of return ducts extend alongside of the front wall (Fig.3).

Regarding claim 3, Fukasawa further discloses at least some of the plurality of return ducts is configured to extend upward between sides of two adjacent carrier door openers (Figs.1, 3).

Regarding claim 4, Fukasawa further discloses a first side storage pod (30) is coupled to at least one of the two side walls.

Regarding claim 5, Fukasawa further discloses an exhaust channel (36) from the first side storage pod is coupled to the upper plenum by a side return duct (Fig.3).

Regarding claim 7, Fukasawa further discloses four substrate carriers (22) docked at the plurality of load ports (20) and at least three return ducts providing the return gas flow path (12g, 36, 46).

Regarding claim 8, Fukasawa discloses an electronic device manufacturing assembly, comprising: 
an equipment front end module (12) including: 
a front wall, a rear wall, and two side walls, the front wall including a plurality of load ports (20), and the rear wall configured to couple to a load lock apparatus (142); 
an equipment front end module chamber formed between the front wall, the rear wall, and the two side walls (12); 
an upper plenum (above 12u, Fig.3) at a top of the equipment front end module and including an opening into the equipment front end module chamber (through 12u, Fig.3); 
a plurality of return ducts (12g, 46) providing a return gas flow path enabling recirculation of gas from the equipment front end module chamber to the upper plenum (Fig.3), wherein at least some of the plurality of return ducts are located between some of the plurality of load ports (Figs.1, 3); 
a first side storage pod (30) coupled to a first side wall of the two side walls of the equipment front end module via an interface opening in the first side wall, the first side storage pod configured to receive one or more substrates from the equipment front end module chamber (Figs.1, 3), the first side storage pod comprising an exhaust channel (s2); and 
a first side return duct (36) coupled between the exhaust channel and the upper plenum (Fig.3).

Regarding claim 9, Fukasawa further discloses wherein each of two of the plurality of load ports comprise a carrier door opener and one of the plurality of return ducts is configured to extend upward between sides of the carrier door openers (Fig.3).

Regarding claim 10, Fukasawa further discloses wherein at least some of the plurality of return ducts are configured to extend upward along an inside surface of the front wall (Fig.3).

Regarding claim 11, Fukasawa further discloses wherein at least some of the plurality of return ducts are configured to extend upward along an outside surface of the front wall (Fig.3).

Regarding claim 12, Fukasawa further discloses wherein the first side storage pod further comprises: one or more chambers (Fig.3), each of the one or more chambers having a chamber opening located adjacent to the interface opening (Fig.3); and one or more side storage containers (32) located in the one or more chambers, each of the one or more side storage containers configured to receive the one or more of the substrates from the equipment front end module chamber (Fig.3), each of the one or more side storage containers coupled to the exhaust channel (s2) and configured to exhaust gas entering from the chamber opening (Para.66, 75).

Regarding claim 14, Fukasawa further discloses a common plenum; and an exhaust baffle (44) located in the one or more side storage containers between the chamber opening and the common plenum (Fig.3).

Regarding claim 18, Fukasawa discloses a method of operating an equipment front end module, comprising: 

flowing gas from the upper plenum to the equipment front end module chamber (Fig.3); and 
recirculating at least some of the gas from the equipment front end module chamber to the upper plenum through one or more return ducts positioned between the load ports (12g, 46).

Regarding claim 19, Fukasawa further discloses flowing some of the gas from the equipment front end module chamber into a first side storage pod (30).

Regarding claim 20, Fukasawa further discloses exhausting gas from the first side storage pod through a first side return duct to the upper plenum (36).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 16-17 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa (US Pub App 2016/0379855) in view of Rebstock (US Pub App 2018/0286726).

Regarding claim 6, Fukasawa does not further specifically disclose a first side storage pod coupled to a first side wall of the two side walls, and a second side storage pod is coupled to a second side wall of the two side walls.
Rebstock teaches humidity control in semiconductor systems wherein a first and second storage chamber is available for storing containers (Para.154-155).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Fukasawa in view of Rebstock to include a second side storage pod in order to increase storage capacity for the purpose of increasing productivity. 

Regarding claim 16, Fukasawa does not further specifically disclose a second side storage pod coupled to a second side wall of the two side walls of the equipment front end module via an interface opening in the second side wall, the second side storage pod configured to receive one or more substrates from the equipment front end module chamber.
Rebstock teaches humidity control in semiconductor systems wherein a first and second storage chamber is available for storing containers (Para.154-155).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Fukasawa in view of Rebstock to include a second side storage pod in order to increase storage capacity for the purpose of increasing productivity. 

Regarding claim 17, Fukasawa suggests by the taught combination the second side storage pod comprises a second exhaust channel, and a second side return duct is coupled between the second exhaust channel and the upper plenum (Rebstock, Para.154-155; Fukasawa, Fig.3).

Regarding claim 21, Fukasawa does not further specifically disclose exhausting gas from a second side storage pod through a second side return duct to the upper plenum.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Fukasawa in view of Rebstock to include a second side storage pod, exhausting gas through such, in order to increase storage capacity for the purpose of increasing productivity. 

Claims 13 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa (US Pub App 2016/0379855) in view of Chou (US Pub App 2015/0101482).

Regarding claim 13, Fukasawa further discloses a filter (12f) located in a third plenum coupled to the exhaust channel (Fig.3).
Fukasawa does not further specifically disclose the filter is a chemical filter.
Chou teaches mechanisms for controlling gas glow in enclosure wherein a filter used to filter gas is a chemical filter (Para.35).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Fukasawa in view of Chou to use a chemical filter in order to better remove airborne molecular contamination.

Regarding claim 22, Fukasawa further discloses passing the gas exhausting from the first side storage pod through a chemical filter of the first side storage pod to output filtered gas therefrom.
Chou teaches mechanisms for controlling gas glow in enclosure wherein a filter used to filter gas is a chemical filter (Para.35).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Fukasawa in view of Chou to pass the gas exhausting from the first .

Claims 15 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa (US Pub App 2016/0379855) in view of van Gogh (US Pub App 2017/0125272).

Regarding claim 15, Fukasawa does not further specifically disclose a heater configured to heat an exhaust gas exiting the common plenum.
van Gogh teaches a wafer transfer apparatus wherein a heater system (115) may be used to remove moisture from has that is flowed through a handler (Para.111).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Fukasawa in view of van Gogh to have a heater configured to heat an exhaust gas exiting the common plenum in order to remove moisture.

Regarding claim 23, Fukasawa does not further specifically disclose heating the gas exhausting from the first side storage pod.
van Gogh teaches a wafer transfer apparatus wherein a heater system (115) may be used to remove moisture from has that is flowed through a handler (Para.111).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Fukasawa in view of van Gogh heating the gas exhausting from the first side storage pod in order to remove moisture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iyer, Reuter, Suzuki and Woo further disclose elements of gas flow in a semiconductor system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652